DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/15/2022 have been fully considered and are persuasive.  All rejections in the office action mailed 12/20/2021 have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 16 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
 Lu (U.S. Patent No. 9,292,791 B2 ) discloses categorizing content in a social network to identify topics in the content, each topic corresponding to a respective subject of the content in the social network (Fig. 1; column 6, lines 16-21); identifying a hierarchy of topics in the social network, wherein the hierarchy of topics defines child-parent relationships between the topics, a super topic of a given topic being any topic above the given topic in the hierarchy of topics, wherein the super topic is a broader topic than the given topic (Fig. 2A; column 7, lines 31-45); training a machine-learning program to obtain a model for identifying topic pages that are related to a given article, the machine-learning program assessing features regarding content of the given article, activities of users in the social network, and the hierarchy of topics (column 7, lines 40-55; column 8, lines 27-37).
	Price (U.S. Patent No. 8,898,713 B1) discloses causing presentation, in a user interface of a user device, of a first topic page for a first topic in the social network, the first topic page including one or more articles, related to the subject associated with the first topic (column 2, lines 18-21; column 3, lines 19-25, column 4, lines 18-27).
Holt (U.S. Patent No. 8,584,034 B2 ) discloses one or more first options for navigating to topic pages of topics related to the first topic (column 8, lines 65-67); detecting, by one or more processors, a selection in the user interface of a first article from the one or more articles in the first topic page (column 8, line 65-column 9, line 14, column 8, lines 30-33); and in response to detecting the selection of the first article, causing, by the one or more processors, presentation in the user interface of the user device of a first article page for the first article, the first article page comprising details of the first article and one or more second options for navigating to topic pages related to the first article (column 14, lines 1-15).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 16 as a whole.
 Thus, independent claims 1, 10 and 16 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             

/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143